                    UNITED STATES DISTRICT COURT FOR

                            THE DISTRICT OF ALASKA


UNITED STATES OF AMERICA,                     Case No. 3:20-cr-00012-TMB-DMS
                   Plaintiff,
                                                          ORDER
      vs.
ISAIAH JAMES CROSS and
KEVIN GLOVER,
               Defendants.



      Having duly considered the defendant’s unopposed motion to modify the

discovery protective order, pursuant to Federal Rule of Criminal Procedure

16(d)(1), the Court finds “good cause” to order the following restrictions on

discovery:

      1.     Except as provided herein, Defense counsel shall not distribute, show,

or make available to individuals other than the defendants, their defense

attorney(s), defense investigators, or experts or consultants specifically retained

by defendant’s counsel (hereinafter “Defense Team”) any of the following

materials: Government Bates numbers 1, 17-19, 25-27, 30-41, 46, 133-146, 173

and 2353 already in discovery by the United States, or any future discovery

provided by the United States that is identified as protected and intended to be

covered by the previously issued protective order in this case.

      2.     The Defense Team shall not leave with the defendant any copies of

these items identified above by Bates number by the government or previously

identified as protected discovery.


     Case 3:20-cr-00012-TMB-DMS Document 154 Filed 10/20/20 Page 1 of 2
       3.     The United States will provide the Defense Team with a copy of the

items listed in paragraph 1 on a thumb-drive digital storage device labeled as

protected. The Defense Team may then provide a restricted thumb-drive to the

Alaska Department of Corrections (DOC) for the defendant to check-out to review

on a DOC computer during scheduled discovery-review sessions at the

defendants’ DOC facility. The thumb drive will be marked as containing Protected

Material and be retained by DOC excepted when being viewed by the defendant.

       4.     The defendant must return the thumb-drive to DOC’s custody

following any scheduled discovery-review sessions, and the thumb-drive does not

become the defendant’s property, either legal or personal, at any time including

upon defendant’s release from custody.

       5.     Defense Counsel shall advise all members of the Defense Team and

the Alaska Department of Corrections of the terms of this protective order. Failure

to comply with this Order by any member of the Defense Team shall be treated as

a violation of court order and punishable as contempt.

       This order supersedes the former protective order issued at Document

No. 35 in the electronic record.

       DATED October 20, 2020, in Anchorage, Alaska.


                                      _______________________________
                                      Deborah M. Smith
                                      Chief United States Magistrate Judge



United States v. Cross and Glover
Case No. 3:20-cr-00012-TMB-DMS                                           Page 2 of 2
     Case 3:20-cr-00012-TMB-DMS Document 154 Filed 10/20/20 Page 2 of 2
